Name: Council Regulation (EEC) No 3622/82 of 21 December 1982 on the application of Decision No 1/82 of the EEC- Switzerland Joint Committee amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  electrical and nuclear industries;  Europe;  international trade
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 382/23 COUNCIL REGULATION (EEC) No 3622/82 of 21 December 1982 on the application of Decision No 1/82 of the EEC-Switzerland Joint Committee amending, in relation to heading No 84.59, List A annexed to Protocol 3 concerning the definition of the concept of 'originating products5 and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas this Decision shall be applied in the Com ­ munity, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion, Whereas the Agreement between the European Economic Community and the Swiss Confedera ­ tion (!) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 con ­ cerning the definition of the concept of 'originating products ' and methods of administrative coopera ­ tion, which forms an integral part of the Agreement, the Joint Committee has adopted Decision No 1 /82 amending, in relation to heading No 84.59 , List A annexed to that Protocol ; For the application of the Agreement between the European Economic Community and the Swiss Confederation, Joint Committee Decision No 1 /82 shall apply in the Community . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (') OJ No L 300, 31 . 12 . 1972 , p . 189 .